DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively of U.S. Patent No. 10,820,024. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 1 and Pat. 10,820,024 claim 1.
a) the claimed “A communication apparatus, comprising: a processor configured to: generate packets storing encoded data;” (lines 1-3) corresponds to “A communication apparatus, comprising: circuitry configured to: generate packets storing encoded data;” (Col. 41 lines 1-4) of patented claim 1.
b) the claimed “and transmit the packets generated, wherein one of the packets stores one data unit, a header of the one of the packets includes access point information indicating whether the one data unit stored in the one of the packets 
c) the claimed “and the data serving as the random access point includes a first byte of a first picture of an image sequence, wherein the one data unit is a network abstraction layer (NAL) unit.” (lines 8-10) corresponds to “and the data serving as the 
random access point includes a first byte of a first picture of an image sequence in which all states necessary for decoding a stream can be reset, wherein the one data unit is a network abstract layer (NAL) unit.” (Col. 41 lines 11-15) of patented claim 1.
Since claim 1 in the instant application is a broader recitation of claim 1 in Pat. 10,820,024 would have been obvious to modify claim 1 in Pat. 10,820,024 to get claim 1 in the instant application. 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, respectively of U.S. Patent No. 10,178,417. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 1 and Pat. 10,178,417 claim 1.

	b) the claimed “and transmit the packets generated, wherein one of the packets stores one data unit, a header of the one of the packets includes access point information indicating whether the one data unit stored in the one of the packets includes data serving as a random access point, the one of the packets is transmitted,” (lines 4-8) corresponds to “and transmit the packets generated, wherein one of the packets stores one data unit, a header of the one of the packets includes access point information indicating whether the one data unit stored in the one of the packets includes data serving as a random access point, the one of the packets is transmitted,” (Col. 40 lines 48-53) of patented claim 1.
	c) the claimed “and the data serving as the random access point includes a first byte of a first picture of an image sequence, wherein the one data unit is a network abstraction layer (NAL) unit.” (lines 8-10) corresponds to “and the data serving as the 
random access point includes a first byte of a first picture of an image sequence in which all states necessary for decoding a stream can be reset, wherein the one data unit is a fragment of a network abstract layer (NAL) unit.” (Col. 40 lines 54-58) of patented claim 1.
Since claim 1 in the instant application is a broader recitation of claim 1 in Pat. 10,178,417 would have been obvious to modify claim 1 in Pat. 10,178,417 to get claim 1 in the instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.